DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 31 October 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: applicant’s amendment, in the specification, at page 20, lines 10-17 includes material indicating that battery cavities are spaced radially outward equidistantly at the same radial distance as one another from a central axis of the connector.  The originally filed disclosure does not provide a distance by which battery cavities are spaced from a central axis of the connector nor does the originally filed disclosure indicate that the radial distance is the same.  Consequently, material indicating that the distance by which battery cavities are spaced from the central axis of the connector is equidistant or the same constitutes new matter which cannot be added to the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation indicating that the battery cavities are spaced radially outwardly from the central axis of the connector equidistantly at a common radial distance from the central axis, constitutes new matter which cannot be added to the application.  The originally filed specification does not equidistant or common radial spacing of the battery cavities from the central axis.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed specification does not indicate that the elongate body is integrally moulded non-removably within plastic material forming the support body.  The limitation indicating that the elongate body is integrally moulded non-removably within plastic material constitutes new matter which cannot be added to the specification.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, 8, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, U.S. Patent No. 3,507,498, in view of Thaw, Canadian Patent Application No. 3040223, and in further view of Hoffberg, U.S. Patent No. 10,118,696.  As to Claim 1, Spencer teaches a curling handle assembly comprising a connector (34) arranged to be inserted into a mounting bore (39)  at the top side of a stone body (stone), Col. 5, ln. 24-29.  Spencer teaches a support body (B) extending outwardly from a top end of the connector and defining a lower contact surface, Col. 3, ln. 50-56.  A handle body (E) may be arranged to be gripped by a hand of a user, Col. 3, ln. 57-58 and Col. 4, ln. 19-21.  Spencer teaches a connector body (11) joined between one end of the handle body and the support body so as to support the handle body in fixed relation to the support body, Col. 4. ln. 11-12.  Spencer is silent as to an electronic assembly.  Thaw teaches a curling handle assembly, page 4, ln. 29-31.  Thaw teaches that an electronic assembly (micro-electro-mechanical system), including a battery (battery tank) may be arranged for measuring at least one performance characteristic relating to use of the curling stone and for communicating the measured characteristic externally to a user, page 4, ln. 30 – page 5, ln 4 and page 5, ln. 18-19 and page 12, ln. 28.  Given that the electronic assembly may be embedded into the handle assembly, it is inherent that a cavity integrally moulded into the handle body exists and receives a portion of the electronic assembly, together with a battery, therein.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer with an electronic assembly arranged and integrally moulded as claimed and as taught by Thaw, to provide Spencer with capability for remotely monitoring a performance characteristic of a curling stone to yield the predictable result of facilitating the process of evaluating the progress of play.  Spencer, as modified, discloses the claimed invention except for providing radial spacing of battery cavities. Hoffberg teaches a projectile (disk) including an electronic assembly (actuators), Col. 59, ln. 15-22.  Batteries may be arranged to achieve equal weight balance with a symmetric layout, Col. 59, ln. 46-50.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange batteries in a balanced and symmetric layout, as taught by Hoffberg, to provide Spencer as modified, with cavities receiving batteries arranged in a weight balanced manner, to yield the predictable result of avoiding eccentric weight distribution of the moving projectile.  Spencer, as modified, discloses the claimed invention except for specifying that the symmetric arrangement of battery cavities comprises equidistant radially spaced circumferential spacing from one another about the central axis of the connector.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the battery cavities as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).   As to Claim 2, Thaw teaches that the electronic assembly may include a printed circuit board having a memory storing programming instructions thereon and a processor to execute stored instructions, noting downloaded microprocessor firmware, page 9, ln. 10-20.  It is inherent that the claimed electronic assembly components may be received in a cavity, given that the electronic assembly is embedded, and the examiner finds that the cavity may be considered to be an integrally molded main cavity.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with the electronic assembly including the components as claimed and as taught by Thaw, to provide Spencer, as modified, with capability for executing instructions to customize the monitoring of curling stone performance.  Spencer, as modified, discloses the claimed invention except for arranging the circuit board in a main cavity in a bottom side of the support body.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the embedded circuit board as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 7, Spencer, as modified, discloses the claimed invention except for providing that a weight balanced symmetrical arrangement of the battery cavities may be arranged with the battery cavities spaced radially outwardly from the central axis of the connector equidistantly  at a common radial distance from the central axis.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the battery cavities as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 8, Spencer, as modified, discloses the claimed invention except for providing that the battery may have a cylindrical shape and that the battery cavity is configured such that the battery may be releasable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the battery with a cylindrical shape and to configure the battery cavity to provide for ready release of the battery, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that a particular claimed configuration was significant,  In re Dailey, supra.  As to Claim 12, Spencer teaches a lower contact surface of the support body (B) including an annular portion having annular shape at a location spaced radially outward from the connector, Col. 4, ln. 62-75 and see Figure 4.  The annular portion of the lower contact surface may be arranged to form a first contact of the support body with the top side of the stone body as the support is clamped against the top side, noting spring biased frictional contact under screw tightening, Col. 4, ln. 69-73.  As to Claim 13, Spencer teaches that the annular portion of the lower contact surface may be located adjacent a peripheral edge of the support body (B), see Figures 1 and 4.   As to Claim 14, Spencer teaches that and inwardly spaced portion of the lower contact surface of the support body, about the connector, resiliently flexes when the central portion of the lower contact surface engages the top side of the stone body, Col. 4, ln. 69-72.  As to Claim 15, Spencer teaches stiffening ribs formed on the lower contact surface of the support body, Col. 2, ln. 13-20.  Spencer, as modified, discloses the claimed invention except for providing that the ribs may be arranged to extend radially between the central portion of the lower contact surface and the annular portion of the lower contact surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the stiffener ribs to extend radially between the central portion of the lower contact surface and the annular portion of the lower contact surface at circumferentially spaced apart positions about the central portion, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 18, Thaw teaches that the electronic assembly may include a transmitting antenna arranged to transmit a wireless signal receivable by antennas (first and second magnetic strips) associated with a sheet of ice, page 9, ln, 18, page 8, ln. 4-6 and 17-20.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with a transmitting antenna in the electronic assembly and receiving antennas associated with a sheet of ice and arranged to receive transmitted signals from the electronic assembly, to track the position of a curling stone, as taught by Thaw, to provide Spencer, as modified, with a known substitute configuration for measuring performance characteristics.  Spencer, as modified, discloses the claimed invention except for specifying that the transmitting antenna may be received in the cavity.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the transmitting antenna as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.

Claim(s) 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, in view of Thaw, as applied to claim 1 above, and further in view of Czaban et al., U.S. Patent Application No. 2021/0134424.  Spencer, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 3, Spencer, as modified by Thaw, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Thaw teaches that the electronic assembly may include an electrode (grip-touch sensor) in electrical communication with conductive coating (paint) on the handle assembly, page 11, ln. 6-10.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with an electrode in electrical communication with a conductive coating, as taught by Thaw, to provide Spencer, as modified, with capability of monitoring the release of a curling stone by a user, to yield the predictable result of facilitating accurate judging of curling events.  Spencer, as modified, discloses the claimed invention except for providing that the electrode may be arranged as an embedded integrally molded component received in a cavity.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the electrode as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  Spencer as modified, does not specifically provide that the embedded electrode may extend through to the exterior so as to be in conductive contact with the conductive coating.  Czaban teaches an interactive ladder with rungs configured to respond to touching contact, paragraph 0006 and see Abstract.  An embedded electrode (wires) may extend so as to be open to the exterior surface, in conductive contact with a conductive coating, and may connect to an inner end, paragraph 0040.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with an embedded electrode including an open end at an exterior surface in conductive contact with a conductive coating connected to an inner end, as taught by Czaban, to provide Spencer, as modified, with a known substitute arrangement for electrical connection with a conductive coating on an exterior surface.  As to Claim 5, Spencer, as modified, teaches that an embedded electrode may be in contact with a conductive coating on the surface of a receiving body, as discussed above.  It follows that the surface of the electrode and that of the receiving body are generally contiguous.  Spencer, as modified, discloses the claimed invention except for providing that the outer end face and exterior surface are configured with matching slopes.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the end face and exterior surface with matching slopes since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).   As to Claim 6, Thaw teaches that an electronic assembly may include an indicator light arranged to communicate a measured characteristic externally of the curling stone, page 11, ln. 10-11.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with an indicator light arranged to communicate a measured characteristic externally of the curling stone, as taught by Thaw, to provide Spencer, as modified with a visually perceptible indication that a measured characteristic has been observed, to yield the predictable result of facilitating the process of monitoring a curling activity.  The examiner finds that it would have been obvious to one of ordinary skill in the art at the effective filing date to provide an indicator bore communicating through the support body in proximity to the connector body from an inner surface of the support body to an outer surface portion of the support body surrounding the indicator light with the indicator light protruding upwardly in relation to the outer surface of the support body, since it was known in the art to place an indicator light in a visible location and to provide a bore for holding an indicator light in electronic communication with power and control connections housed inside the support body.  Spencer, as modified, discloses the claimed invention except for providing that the outer surface portion of the support body that surrounds the indicator light may be configured in substantially horizontal orientation.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the outer surface of the support body in substantially horizontal orientation, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that a particular claimed configuration was significant,  In re Dailey, 149 USPQ 47 (CCPA 1966).
 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, in view of Thaw and Czaban, as applied to claims 1 and 3 above, and further in view of Guillemette, Canadian Patent Application No. 3006829.  Spencer, as modified, substantially shows the claimed limitations, as discussed above.  Spencer teaches that the material of the handle may be plastic, Col. 1,ln. 29-31.  Spencer, as modified, teaches that the electrode may be embedded in handle material, as discussed above.  Spencer, as modified, does not specify that the electrode may be embedded in a manner so as to not be removable.  Guillemette teaches a curling stone handle assembly, see Abstract.  An electronic assembly (data-collecting unit) may be embedded in the handle body (13) such that it cannot  be removed (fixedly secured), paragraph 0033.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with an electronic assembly embedded such that it cannot be removed, as taught by Guillemette, to provide Spencer, as modified, with a permanently fixed embedded electrode, to yield the predictable result of improving stability of an electronic component.  The examiner interprets the limitation indicating that the electrode cannot be removed to require that the component is permanently installed and intended to not be removed.  
Claim(s) 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, in view of Thaw and Hoffberg, as applied to claim 1 above, and further in view of Xiao, Chinese Patent Application No. 103157262.  Spencer, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 9, Spencer teaches a connector (34) comprising an elongate body arranged to be received within a mounting bore of a stone body, Col. 5, ln. 24-29.  Thaw teaches that the electronic assembly may include a central sensor (MEMS) arranged to sense position or movement of the curling stone, page 5, ln. 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with a sensor capable of sensing position of the curling stone, as taught by Thaw, to provide Spencer, as modified, with information pertinent to a curling game to yield the predictable result of facilitating the process of monitoring the progress of the game.  Thaw teaches that the electronic assembly may be supported on a handle, page 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to support the electronic assembly on the handle, as taught by Thaw, to provide Spencer, as modified, with a known substitute arrangement for including the electronic assembly on a curling stone.  Spencer, as modified, does not indicate that the electronic assembly may be supported on the support body or connector body.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the electric assembly as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra. Spencer teaches that the connector (34) comprises an elongate body arranged to be received within the mounting bore of the stone body so as to span a portion of a height of the stone body between the top side and the bottom, the connector including an internally threaded socket at a bottom end configured to receive a threaded fastener, Col. 5, ln. 24-34.  Spencer, as modified, discloses the claimed invention except for providing that the elongate body may span a majority of the stone height.  It would have been an obvious matter of design choice to lengthen the elongate body to a degree necessary to span a majority of the stone height since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).       Spencer, as modified, is silent as to a sensor within a portion of the elongate body.  Xiao teaches a curling handle assembly (2), paragraph 0029.  An electronic assembly may include a circuit board with attached sensors, paragraph 0044.  A sensor may be supported proximate a portion of the elongate body (on pot bolt), paragraph 0044.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a sensor proximate the elongate body, as taught by Xiao, to provide Spencer, as modified, with a known substitute configuration for mounting a sensor.  Spencer, as modified, discloses the claimed invention except for arranging the sensor on the adjacent elongate body.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the sensor as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 10, Xiao teaches that a magnetic sensor (magnetometer) may be placed in a location free from interference from magnetic material (paragraph 0055).  It would have been obvious to one of ordinary skill in the art to provide the magnetometer on the non-ferromagnetic (plastic) elongate body of Spencer, as suggested by Xiao, to provide Spencer, as modified, with a known substitute configuration of the magnetic sensor.  As to Claim 11, Xiao teaches that materials proximate the magnetometer may be non-ferrous materials, paragraph 0056.  The electronic assembly may be arranged with the support body and that the elongate body may extend from the support body, as discussed above, suggesting that the elongate body and the support body may be non-ferrous material.  It would have been obvious to one of ordinary skill in the art at the effective filing date to form the support body and elongate body as an integral construct, since it has been held that use of a one piece construction instead of rigidly secured parts is merely an obvious matter of engineering choice, In re Larson, 340 F. 2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Further, it would have been obvious to one of ordinary skill in the art at the effective filing date to form the elongate body and support body construct of plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer as applied to claim 1 above, and further in view of Olson, U.S. Patent No. 3,944,228.  Spencer is applied as in Claims 1, 12, and 14, above. As to Claim 19, Spencer teaches that a lower surface of the support body (B) including an annular portion of annular shape at a location spaced radially apart from the connector (34), see Figure 1, noting outer perimeter of support body.  A central portion may be present about the connector at a location spaced inwardly from the annular portion, see Figure 1, noting portion of support body proximate the connector.  Spencer teaches that the support body may flex in the region between an annular portion of a lower contact surface and a central portion of a lower contact surface when the lower contact surface engages a top side of a stone body, Col. 4, ln. 69-76.  Spencer teaches that the support body may include a stiffener ribs (19,20), Claim 4 and Col. 5, ln. 20-23.  Spencer does not specify that stiffener ribs may extend radially.  Olson teaches ribs (56) on a support body (20, 14), which extend radially between a central portion and an annular portion at an outer periphery of the support body, Col. 4, ln. 5-24.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer with stiffener ribs extending radially as claimed and as taught by Olson, to provide Spencer with stiffening support at the junction between a handle assembly and a stone to yield the predictable result of providing a solid feel.  As to Claim 20, Spencer teaches that the annular portion of the lower contact surface may be formed at a bottom of a downwardly protruding edge portion at the outer periphery of the support body, see Figures 1 and 5.  Spencer, as modified, teaches ribs which extend radially toward the peripheral edge of the support body, as discussed above, but Spencer, as modified, does not specify that the ribs terminate at the outer end at an inner surface of the downwardly protruding edge portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the radially extending ribs to be in contact with the edge, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.
Response to Arguments
Applicant’s arguments submitted 31 October 2022 have been considered but are moot in view of the new grounds of rejection.
In response to applicant’s argument, regarding Claim 5, that the prior art does not teach matching slopes of the surfaces of the electrode and surrounding exterior surface, the examiner maintains the position that the prior art teaches a configuration wherein the electrode protrudes so as to be in conductive contact with a conductive coating on the surface.  Give the relative orientation of the electrode and the surface, a person of ordinary skill in the art would have found it obvious to provide a uniform profile.  Going further to specifically match the slopes of the parts would have been an obvious matter of configuration of parts, as discussed in the office action.
In response to applicant’s argument that prior art does not teach a configuration wherein a sensor may be located in the bore, the examiner maintains the position that Spencer, as modified by Thaw and Xiao, disclose the claimed invention as discussed in the office action.  Thaw teaches that a magnetometer (sensor) may be employed to respond to reflectors on the ice surface and as such, the sensor may be placed in generally close proximity to the lower portion of the stone, noting Figure 9 of Thaw depicting a magnetometer in the bore.  The prior art teaches that it is known to construct the curling stone with non-ferrous materials proximate the magnetometer, in order to avoid interference.  It follows obviously to construct the connector, as claimed. 
In response to applicant's argument that the connector as taught by Spencer would not conducive to alteration by extending the length of the connector, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).






Allowable Subject Matter
Claims 16, is  allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        30 November   2022